Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 8/30/2019.
Claims 1-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. (U.S Publication No. 2018/0349693) (hereafter, "WATANABE") view of Collet et al. (U.S. Publication No. 2015/0356365) (hereafter, "Collet").
Regarding claim 1, WATANABE teaches a character recognizing apparatus comprising ([0014] The present invention can be appreciated by the description which follows in conjunction with the following figures, wherein: a computer, which is configured to extract an attribute being a character string indicating a feature of a paper-based document): an acquiring unit that acquires a string image that is an image of a string generated in accordance with one of a plurality of string generation schemes ([0075] In Step S1, in a case where the document image data 701 is input, the document examination module 211 executes OCR processing on the document image data 701; [0052] The template information 221 is information for managing a template for reading out a character string to be used for the examination of a document from the document. The template information 221 is described in detail with reference to FIG. 3. The word dictionary 222 and the representation dictionary 223 are information for defining a character string to be extracted as an attribute); an identifying unit that identifies a range specified for a result of character recognition in each of the plurality of string generation schemes ([0076] In Step S2, the document examination module 211 calculates a score regarding the attribute included in each template through use of a result of the OCR processing and the template information 221. As described later, in the first embodiment, a plurality of scores are calculated for one attribute. The document examination module 211 generates an OCR element 702 having an attribute and scores associated with each other; [0058] The template information 221 includes an entry formed of a template number 301, an attribute 302, and positional information 303; [0060] the entry may include fields for storing, for example, a length of the attribute and a range in which the attribute is described); and a character recognizing unit that performs first character recognition on the string image and if a result of the first character recognition has a feature of a particular string generation scheme of the plurality of string generation schemes ([0082] The first embodiment has a feature that not only the score indicating a similarity degree and the like of a character string based on a dictionary but also the score regarding the position of the character string are calculated; [0076] In Step S2, the document examination module 211 calculates a score regarding the attribute included in each template through use of a result of the OCR processing and the template information 221… The document examination module 211 generates an OCR element 702 having an attribute and scores associated with each other; [0083] In Step S3, the document examination module 211 selects a template suitable for generating the document summary information 705 based on the OCR elements 702 of each template).
WATANABE does not teach performs second character recognition on the string image within the range specified for a result of character recognition in the particular string generation scheme.
However, Collet teaches performs second character recognition on the string image within the range specified for a result of character recognition in the particular string generation scheme ([0011] (i) applying a first OCR engine to provide an identification of characters of at least a first type of characters and zones of at least a second type of characters in the character string image; [0012] (ii) applying on the zones of the at least second type of characters a second OCR engine to provide an identification of characters of a second type of characters; [0134] The first OCR engine 402 generates an ID 403 for characters of the first type and determines zones 404 of characters of another type in the image 401 of string of characters; [0139] the selection of zones 404 of characters of another type in the image 401 are as large as possible because the second OCR engine 405 is more accurate when working with large areas including many characters than with small areas including only one or a few characters; [0145] The zones 404 of another type of characters are then processed by a second OCR engine 405; [0146] The second OCR engine 405 generates an ID 406 for the characters of the second type).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of WATANABE to incorporate the step/system of applying on the zones of the second type of characters a second OCR engine to provide an identification of characters of a second type of characters taught by Collet.
The suggestion/motivation for doing so would have been to improve the identification accuracy. ([0147] at least one of the first OCR engine 402 and the second OCR engine 405 uses a pre-processing of the image of string of characters 401 to realize an image enhancement. In an embodiment of the invention, at least one of the first OCR engine 402 and the second OCR engine 405 uses a binarization of the image of string of characters 401 to separate the foreground and the background of the image of string of characters 401; [0149] Several decision models are then used to improve the identification accuracy; [0170] If this path contains Latin characters, i.e., if Latin characters are identified by the first OCR engine, the locations of zones of these Latin characters are transmitted to a second OCR engine, which is designed for Latin characters. Indeed, since these zones contain Latin characters, it is interesting, to improve accuracy, to apply there a full OCR engine designed for Latin characters, including contextual decision designed for Latin characters, which was not done so far). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine WATANABE with Collet to obtain the invention as specified in claim 1.
Regarding claim 2, WATANABE and Collet teach all the limitations of claim 1 above. WATANABE teaches wherein for each of the plurality of string generation schemes, a feature of the string generation scheme and the range specified for a result of character recognition in the string generation scheme are associated with an attribute of an object represented by a string generated in accordance with the string generation scheme ([0042] The document to be input at a time of the electronic application includes a plurality of attributes being character strings to be used for examination of the electronic application. For example, when the document is a bill, character strings of: a billing amount; a biller; a billing address; information for designating a transfer destination, which includes a bank name, a branch name, an account type, and an account number; and other such information are included as the attributes. In the first embodiment, the attributes are managed by associating types of the attributes (names of the attributes) with character strings extracted as the attributes; [0058] The template information 221 includes an entry formed of a template number 301, an attribute 302, and positional information 303. One entry corresponds to one template), and if the result of the first character recognition has a feature of the particular string generation scheme ([0082] The first embodiment has a feature that not only the score indicating a similarity degree and the like of a character string based on a dictionary but also the score regarding the position of the character string are calculated; [0076] In Step S2, the document examination module 211 calculates a score regarding the attribute included in each template through use of a result of the OCR processing and the template information 221… The document examination module 211 generates an OCR element 702 having an attribute and scores associated with each other; [0083] In Step S3, the document examination module 211 selects a template suitable for generating the document summary information 705 based on the OCR elements 702 of each template), the character recognizing unit identifies an attribute with which the feature is associated and identifies the range of a result of character recognition, the range being associated with the attribute, as the range specified for a result of character recognition in the particular string generation scheme ([0059] The template number 301 is a field for storing identification information for uniquely identifying a template. In the first embodiment, the identification information on the template is also used as identification information on the entry. The attribute 302 is a field for storing an identification name indicating a type of attribute included in the template. The positional information 303 is a field for storing information on a position on a paper surface of an attribute corresponding to the type of attribute. For example, the positional information 303 stores coordinates of the top right and top left of a rectangular region. The coordinates may be relative coordinates, or may be absolute coordinates. The positional information 303 may also store information for designating a plurality of positions; [0060] This invention has no limitations on the information stored in the positional information 303. For example, the entry may include fields for storing, for example, a length of the attribute and a range in which the attribute is described).
Regarding claim 3, WATANABE and Collet teach all the limitations of claim 2 above. WATANABE teaches wherein the attribute is a category to which an object represented by a string generated in accordance with one of the plurality of string generation schemes belongs ([0062] The word dictionary 222 is information for defining a word to be extracted as an attribute, and includes an entry formed of an attribute 401 and a character string 402. One entry corresponds to one attribute; [0063] The attribute 401 stores the identification name of the attribute. The character string 402 stores a word (character string) classified as the attribute 401).
Regarding claim 4, WATANABE and Collet teach all the limitations of claim 1 above. WATANABE teaches wherein the feature of the particular string generation scheme is a rule concerning a string generated in accordance with the particular string generation scheme ([0066] The attribute 501 stores the identification name of the attribute. The representation 502 stores a representation rule of the value (character string) classified as the attribute 501; [0080] The representation score is a value indicating a degree to which the attribute matches a representation rule registered in the representation dictionary 223).
Regarding claim 5, WATANABE and Collet teach all the limitations of claim 4 above. WATANABE teaches wherein the rule concerning a string is a rule in which a character at a predetermined position in the string is one of predetermined characters ([0078] The position 803 stores a position of the attribute on the paper surface. The score 804 is a field group for storing scores related to the attribute (character string) extracted through use of the template).
With respect to claim 8, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 9, arguments analogous to those presented for claim 1, are applicable.

8. 	Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. (U.S Publication No. 2018/0349693) (hereafter, "WATANABE") view of Collet et al. (U.S. Publication No. 2015/0356365) (hereafter, "Collet") and further in view of KOBAYASHI et al. (WO 2015/136692) (hereafter, “KOBAYASHI").
Regarding claim 6, WATANABE and Collet teach all the limitations of claim 4 above. The combination of WATANABE and Collet does not expressly teaches wherein the rule concerning a string is a rule in which the string includes a predetermined number of characters.
However, KOBAYASHI teaches wherein the rule concerning a string is a rule in which the string includes a predetermined number of characters ([0060] The judgment criterion item Rule_1 indicates that "the number of characters constituting the recognized character string is two or more characters". The numerical value 2 in Rule_1 may be an integer of 3 or more).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of WATANABE and Collet to incorporate the step/system of applying a rule which the character string constitutes a predetermined number of characters taught by KOBAYASHI.
The suggestion/motivation for doing so would have been to improve the accuracy of identification of characters ([0114] the electronic image document editing system according to the present embodiment is, for example, an electronic image document editing system that recognizes the electronic image document in which the figure (non-character information) and the character information are mixed as in the design drawing by the character recognition processing Character information to be edited out of character information can be specified with high accuracy. As a result, the user can easily and accurately grasp the written place and the written amount of the character information to be edited using the electronic image document editing system of this embodiment, and furthermore, the efficiency and the quality of the editing work Can be improved). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine WATANABE and Collet with KOBAYASHI to obtain the invention as specified in claim 6.
Regarding claim 7, WATANABE and Collet teach all the limitations of claim 4 above. The combination of WATANABE and Collet does not expressly teaches wherein the rule concerning a string is a rule in which the string includes at least one of predetermined characters or a rule in which the string includes none of the predetermined characters.
However, KOBAYASHI teaches wherein the rule concerning a string is a rule in which the string includes at least one of predetermined characters or a rule in which the string includes none of the predetermined characters ([0063] The criterion item Rule_2 indicates that "the recognized character string includes a partial character string in which two or more kanji, hiragana, or katakana are consecutive". The numerical value 2 in Rule_2 may be an integer of 3 or more).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of WATANABE and Collet to incorporate the step/system of applying a rule which the character string includes a consecutive characters taught by KOBAYASHI.
The suggestion/motivation for doing so would have been to improve the accuracy of identification of characters ([0114] the electronic image document editing system according to the present embodiment is, for example, an electronic image document editing system that recognizes the electronic image document in which the figure (non-character information) and the character information are mixed as in the design drawing by the character recognition processing Character information to be edited out of character information can be specified with high accuracy. As a result, the user can easily and accurately grasp the written place and the written amount of the character information to be edited using the electronic image document editing system of this embodiment, and furthermore, the efficiency and the quality of the editing work Can be improved). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine WATANABE and Collet with KOBAYASHI to obtain the invention as specified in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669                                                                                                                                                                                                        /CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669